iURT OF CRIMINAL APPEALS OF TEXAS
                                   •OL STATION;-ALiSTvIN.vTiBX-AS
                                                             jXAi 7831,1
                                                                  ^'fi)C)STAGE»PITNEYBOWES
                   •"•Sp

            STATE _.       _..
            PENAL##fl?
            PRIVAf^USfc                                       ZIP 7 8701
                                                              02 1YV
                                                              0001401623 AUG. 07. 2015

8/3/2015               SSI \AA£k    „
ENDERLIN, EUGENE DALE J^\T?$e|^o./H^974-A                                  WR-82,683-03
On this day, the supplemental cWk\,n|cord,Jh response to the order issued by this
Court, has been received and presenfedftoitfe/eourt.
                                  ^^fl^                              Abel Acosta, Clerk

                            EUGENE DALE ENDERLIN JR.
                                             TDC# 1490997